Citation Nr: 1645035	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-18 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active military service in the U.S. Air Force from March 1948 to March 1954 and from February 1957 to February 1972.  

This case comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that awarded service connection and 20 percent for diabetes mellitus, type II, effective August 11, 2010.  The initial assigned disability rating is on appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The case has been remanded by the Board several times, last remanded in May 2016, for further information in response to the applicable rating criteria.   

The Veteran previously requested a Travel Board hearing, and subsequently withdrew that request in August 2014.  See 38 C.F.R. § 20.704(e) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(6) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and restricted diet, but not regulation of activities.


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 20 percent for type II diabetes mellitus.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.119, Diagnostic Code 7913 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103A, 5107, 5126 (West 2014), sets forth VA's duty to notify           and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.

For purpose of this claim, the requirement of VCAA notice does not apply.             Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of Notice of Disagreement (NOD) with the assigned initial disability rating does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice as to this "downstream element."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). No detriment involving VCAA notice has been alleged by the Veteran, and so the notice provided on the original claim for service connection is sufficient.

Moreover, VA's duty to assist has been properly fulfilled.  The RO as Agency of Original Jurisdiction (AOJ) has obtained relevant VA Medical Center (VAMC)    and private outpatient treatment records, and arranged for VA Compensation and Pension examination.  Where necessary, addendum opinion from the prior examiners have been obtained and incorporated into the record, in response to the last Board remand directive.  See 38 C.F.R. § 4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  The Veteran has provided lay witness statements from himself and others.  A Travel Board hearing request was later cancelled by the Veteran.  There is no indication of further development to complete.  The Board has a sufficient basis upon which to issue a decision upon the claim.

The Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.               38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating for diabetes mellitus is warranted when the condition is manageable by restricted diet only.               A 20 percent rating is warranted for diabetes mellitus when requiring insulin and restricted diet; or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted when it requires insulin, restricted diet, and regulation of activities.           A 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

A note to the criteria provides that compensable complications of diabetes mellitus are to be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are to be considered part of the diabetic process under Diagnostic Code 7913.

In applying Diagnostic Code 7913, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The U.S. Court of Appeals for Veterans Claims (Court) in Camacho further underscored that regulation of activities, within the context of the rating criteria, consists of the avoidance of strenuous occupational and recreational activities (as defined within the criteria for a 100 percent rating itself).  Id. at 363.

Reviewing the evidence, on October 2010 VA Compensation and Pension examination, the Veteran indicated having been first prescribed oral medication on recent diagnosis of type II diabetes mellitus.  He switched to insulin therapy once daily in August 2009.  There was a history of episodes of hypoglycemia reactions or ketoacidosis, not having required hospitalization.  Frequency of visits to a diabetic care provider for such episodes was monthly or less often.  He had been instructed to follow a restricted or special diet.  He was not restricted in ability to perform strenuous activities.  There was no other visual impairment, cardiovascular disease, kidney disease, neurologic disease, amputation.  There was no indicated impact on functionality in usual occupation, as the Veteran was retired.  There was no observed effect on usual daily activities.  

On re-examination August 2011, since last evaluation the Veteran had been put back on oral medication and the insulin dosage had been increased.   He reported having lethargy with fluctuating blood sugars, once per month.  There was no history of related hospitalization or surgery, pancreatic trauma, or neoplasm.  There were episodes of visits to a diabetic care provider monthly or less often.  He had been instructed to follow a restricted or special diet.  He was not considered restricted in ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease (lower extremities); visual disorders; neurovascular disease; peripheral neuropathy; diabetic nephropathy; skin disorders; gastrointestinal disorders; genitourinary disorder; or other diabetic complications. There were no problems with visual abnormalities, diabetic skin abnormalities, kidney disease, neurologic disease.  There was complication found of cardiovascular disease.  There was no evidence of chronic kidney disease.  Peripheral edema was not present.  

In his correspondence received at the RO that month, the Veteran indicated his condition had worsened and his medication was constantly being increased.                   He had to take insulin daily in conjunction with oral pills.  He was on a restricted diet, and reported he had to regulate his activities.  

By his July 2013 Substantive Appeal (VA Form 9) the Veteran set forth that he had worsening of the underlying condition, with difficulty maintaining his glucose level below 145.  The prescription was for insulin, metformin, controlled diet and exercise.  It was stated that a Dr. Garcia of the Miami VA clinic had undertaken to control and regulate his activities in order to help control and stabilize blood sugar levels.  The Veteran also described cardiovascular complications of the diabetes, along with high blood pressure readings, high blood sugar, shortness of breath,          pain when walking and increased fatigue.  

A June 2014 letter provided to the RO from Dr. Garcia indicates, the Veteran was on insulin Lantus subcutaneously daily, cardiac, renal and diabetic diet and was wheelchair bound.  

On VA examination October 2014, the Veteran's diabetes mellitus type II was treated by restricted diet and insulin injected once daily.  The Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  He underwent treatment for episodes of ketoacidosis and/or hypoglycemia less than two times per month.  No episodes of hospitalization were required over the previous 12 months.  There was no progressive unintentional weight loss or loss of strength due to diabetes mellitus.  He did have diabetic nephropathy or renal dysfunction caused by diabetes mellitus.  There was a related cardiac condition; peripheral vascular disease; gangrene in the left foot, status post partial amputation.  Diabetes did not impact the ability to work.

A July 2015 VA examination for purposes of a separate claim for Special Monthly Compensation (based on need for Aid and Attendance) contained a general systems overview and did not make any observation to the effect that diabetes itself required activity limited in and of itself.  To extent there were functional limitations including some problems walking, this was attributed to nonservice-connected conditions, indicated as a partial left foot amputation and coronary artery disease.  

A September 2015 supplemental VA opinion clarified, there was no objective evidence to support that the Veteran's diabetes mellitus would present functional impairments that would impact physical or sedentary employment.

Pursuant to the Board's May 2016 remand directive, another supplemental opinion was then obtained June 2016 stating that the Veteran did not require regulation of activities as part of medical management of diabetes mellitus.  There was                     "no documentation and/or objective evidence to support [the] Veteran requires regulation of his activities as part of medical management of his diabetes."  

Having reviewed this claim in light of all the evidence above, the Board is constrained to deny the current claim for rating in excess of 20 percent for diabetes mellitus, type II.  Stated literally, the rating standard under Diagnostic Code 7913 for assignment of a 40 percent rating contemplates that diabetes mellitus and its treatment requires insulin, restricted diet, and regulation of activities.  The key additional component here is "regulation of activities," and in summary, the clearest available evidence indicates the provision does not apply.  The June 2016 VA opinion stated this matter based on the medical background, and there is no directly contradictory opinion.  The Board acknowledges the Veteran's assertions concerning his condition; however, the law expressly requires medical evidence to demonstrate the finding of regulated activities, per the Camacho holding.  The Board is aware that the June 2014 VA physician's correspondence denotes that the Veteran was wheelchair bound and the obvious medical consequences of service-connected and/or nonservice-connected disorders regarding the Veteran's physical state.  Still, technically speaking, that physician's statement does not directly posit a connection between diabetes and required regulation of activities, particularly in the sense of required forebearance as outlined in the Camacho holding.  The criteria for increase under Diagnostic Code 7913 are not met.  Moreover, a February 2016 RO rating decision awarded service connection for several compensable clinical disorders deemed secondary to the underlying diabetes mellitus, including nephropathy, coronary artery disease, and other conditions.

As stated, a 40 percent schedular rating is not warranted.  It follows moreover that the next higher ratings under Diagnostic Code 7913 do not apply, given that provisions for a 40 percent rating are directly incorporated into the criteria for              60 and 100 percent.  See generally, Tatum v. Shinseki, 23 Vet. App. 152 (2009) (where a diagnostic code does not involve successive criteria (as in Diagnostic Code 7913), apply section 4.7 in such manner that not all of the specified criteria are necessary to assign a given disability evaluation).

For these reasons, the claim on appeal must be denied.  As the preponderance of the evidence is unfavorable, VA's benefit-of-the-doubt doctrine is not applicable under the circumstances.


ORDER

The claim for an initial evaluation in excess of 20 percent for diabetes mellitus,  type II is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


